           Case 1:18-vv-00742-UNJ Document 53 Filed 04/14/20 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0742V
                                        (not to be published)


    ERICA SCHOFIELD,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: March 10, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On May 25, 2018, Erica Schofield filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered vasovagal syncope as a result of her
November 1, 2016 influneza vaccination. (Petition at 1-3). On December 20, 2019, a
decision was issued awarding compensation to Petitioner based on the parties’
stipulation. (ECF No. 42).



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-00742-UNJ Document 53 Filed 04/14/20 Page 2 of 4



       Petitioner has now filed a motion for attorney’s fees and costs, dated January 30,
2020, requesting an award of $22,449.40 in fees and $513.48 in costs (ECF No. 47 at 1).
In accordance with General Order #9 Petitioner filed a signed statement indicating that
she incurred out-of-pocket expenses in the amount of $17.00. (ECF No. 47-3).
Respondent reacted to the motion on February 12, 2020 indicating that he is satisfied that
the statutory requirements for an award of attorney’s fees and costs are met in this case
and defers to the Court’s discretion to determine the amount to be awarded. (ECF No.
48). That same day Petitioner filed her reply requesting fees and costs be awarded in full.
(ECF No. 49).

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health &
Human Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s
fees and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.
                                            2
          Case 1:18-vv-00742-UNJ Document 53 Filed 04/14/20 Page 3 of 4



                                         ATTORNEY FEES

                A. Hourly Rates

       Petitioner requests the following rates of compensation for the work of his
attorneys Altom Maglio at $362 for time billed in 2017, and Diana Stadelnikas at $372 for
work billed in 2017, $396 for work billed in 2018, and $415 for work billed in 2019. (ECF
No. 47-1 at 17). Petitioner also requests rates ranging from $145.00 per hour to $154.00
per hour for paralegal work, depending on the individual paralegal and the year of the
work. (Id). The rates requested are consistent with what Maglio Christopher and Toale,
PA attorneys and paralegals have been awarded for their work in the Vaccine Program.
Accordingly, no adjustment to the requested rates is necessary.

       For time billed in 2020, Stadelnikas is requesting the increased rate of $440.00 per
hour for his time billed and the rate of $160 for time billed by his paralegals. Based on my
experience I find the requested increase for time billed in 2020 to be reasonable and
award it herein.

                                        ATTORNEY COSTS

      Petitioner requests $513.48 in overall costs. (ECF No. 47-2 at 1). This amount is
comprised of obtaining medical records, postage and the Court’s filing fee. I have
reviewed all of the requested costs and find the overall amount to be reasonable and shall
award it in full.

                                            CONCLUSION

      The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, petitioner is awarded the total amount of $22,979.88 3 as
follows:

            •    A lump sum of $22,962.88, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 Petitioner and Petitioner’s counsel and


3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

                                                    3
          Case 1:18-vv-00742-UNJ Document 53 Filed 04/14/20 Page 4 of 4



            •   A lump sum of $17.00, representing reimbursement for petitioner’s
                costs, in the form of a check payable to Petitioner.

            •   Petitioner requests checks be forwarded to Maglio Christopher &
                Toale, PA, 1605 Main Street, Suite 710, Sarasota Florida 34236.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 4


IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




4 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 4
